Citation Nr: 0421416	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of an overpayment resulting from the retroactive 
adjustment of the veteran's compensation award to remove a 
dependent spouse for the period from September 1995 to 
November 2000.

(The issue of entitlement to an increased rating for 
residuals of fractures of the right tibia and fibula, 
currently assigned a 30 percent evaluation, is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

REMAND

The veteran had active service from July 1978 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) determinations 
that the veteran's compensation award was appropriately 
retroactively adjusted to remove a dependent spouse for the 
period from September 1995 to November 2000.  The veteran 
disagreed with this determination in a statement titled 
"NOTICE OF DISAGREEMENT" received in October 2002, in which 
he said, "I also wish to appeal the decision that I was 
overpaid since divorcing my ex wife."  The RO responded to 
this, and subsequent expressions of his continued 
disagreement (including in the substantive appeal concerning 
an unrelated issue), with letters explaining the effective 
dates involved in adjusting the veteran's payments due to his 
divorce and remarriage.  However, he has submitted a notice 
of disagreement, and is entitled to appellate review of the 
issue.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 1.911.  
Accordingly, he must be furnished a statement of the case 
addressing the issue of the disputed debt.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  He should also be 
advised that a timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for appellate review of 
that issue, if it remains denied.  Id.

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
does not apply in this case, the RO must nevertheless follow 
the procedural requirements which are applicable to this 
issue.  See Barger v. Principi, 16 Vet.App. 132 (2002).  The 
file does not contain adequate documentation that all proper 
procedures have been followed.  In a letter dated in February 
2002, the veteran said he had never received a letter 
notifying him of the amount of the overpayment.  The file 
does not reflect that he has ever been explicitly notified of 
the amount of the overpayment, or of his right to request a 
waiver of recovery of the debt, and the time limits for such 
action.  See 38 U.S.C.A. §  5302; 38 C.F.R. § 1.911, 1.912, 
1.962, 1.963.  If he was sent a letter from the Debt 
Management Center (DMC), neither it nor certification that it 
was sent is of record.   

Moreover, the file does not reflect that he was notified of 
the overpayment in advance of the offset.  See 38 U.S.C.A. 
§ 5314; 38 C.F.R. § 1.912(b).  In addition, the audits he has 
been provided actually show an amount due to the veteran, 
rather than a debt.  (This balance was applied to recovery of 
a home loan debt, not at issue.)  However, according to the 
audit, the RO's retroactive adjustment due to the removal of 
a dependent spouse resulted in an overpayment of 
approximately $2,933, which was offset against a retroactive 
amount due because of an increased compensation rate.  Since 
the retroactive compensation award completely offset the 
overpayment, and resulted additional money owed the veteran, 
the audit did not show a debt.  

However, the RO's procedures require that multiple award 
adjustments based on unrelated factual circumstances 
resulting in distinct legal transactions are to be processed 
separately if at least one adjustment, processed by itself, 
would create an overpayment, and another adjustment, 
processed by itself, would increase benefits, such as a 
reduction for the loss of spouse and an increased evaluation.  
VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,  24.02, 
24.(2003). (Dec. 29, 1998).  While separate award actions 
were taken, the file does not indicate that other appropriate 
procedures for an overpayment, such as notification of the 
amount of the overpayment, and of the veteran's right to 
request a waiver of recovery of the overpayment, were 
followed.  Prior to the issuance of a statement of the case, 
the RO must ensure that all appropriate development and 
notification has been accomplished.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should ensure that all 
appropriate notification has been provided 
to the veteran, including of the amount of 
the overpayment prior to the offset 
against the increased rating, his right to 
request a waiver of recovery of the debt, 
and the time limits for such action.  
Appropriate documentation of such 
notification should be associated the 
claims file; to include certification (or 
a copy) of any DMC notification.   

2.  Thereafter, the RO should review the 
veteran's October 2002, and later, 
statements disagreeing with the 
overpayment created as a result of the 
retroactive adjustment based on his 1995 
divorce, and any additional evidence 
received.  If the decision remains adverse 
to the veteran, he should be provided a 
statement of the case.  He should also be 
informed that a timely substantive appeal 
(VA Form 9 or an equivalent writing) will 
be required for appellate review of that 
issue.  If no appeal is filed, the issue 
should not be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




